Exhibit99.3 FORM OF LETTER TO REGISTERED HOLDERS OF COMMON STOCK 1ST CONSTITUTION BANCORP Up To 800,000 Shares Of Common Stock To Be Issued Upon Exercise Of Subscription Rights [●], 2012 Dear Shareholder: This letter is being distributed by 1st Constitution Bancorp (“us”, “we”, “our” or the “Company”) in connection with the offering (the “Rights Offering”) by the Company of shares of our common stock (“Common Stock”), which will be issued upon the exercise of non-transferable subscription rights (the “Subscription Rights”), which are being distributed to all holders of record of Common Stock as of 5:00p.m., New York City time, on [●], 2012 (the “Record Date”). The Subscription Rights and the Rights Offering are described in the prospectus dated [●], 2012, which is enclosed with this letter (the “Prospectus”). In the Rights Offering, we are offering up to an aggregate of 800,000 shares of Common Stock to be issued upon the exercise of the Subscription Rights, which is described further in the Prospectus. The Subscription Rights will expire, if not exercised earlier, at 5:00p.m., New York City time, on [●], 2012, unless we elect in our sole discretion to extend the period of the Rights Offering beyond this date (as such date may be extended, the “Expiration Date”). As described in the Prospectus, for each share of Common Stock held of record at the close of business on the Record Date, you will receive [●] of a subscription right.Each whole Subscription Right will entitle you to purchase one share of our Common Stock at a subscription price equal to $[●] per share of Common Stock (the “Basic Subscription Privilege”).Subscription Rights may only be exercised in whole numbers; we will not issue fractional shares of Common Stock upon exercise of Subscription Rights and, to the extent that the number of Subscription Rights that are distributed to you is not a whole number, the shares of Common Stock issuable upon exercise of the Subscription Rights will be rounded down to the nearest whole share for purposes of determining the number of shares of Common Stock for which you may subscribe.For example, if you owned 1,000 shares of Common Stock on the Record Date, you would receive [●] Subscription Rights and would have the right to purchase [●] shares of Common Stock for $[●] per share pursuant to your Basic Subscription Privilege. In addition, if you exercise your Basic Subscription Privilege in full, you will be eligible to subscribe to purchase additional shares of Common Stock, subject to the conditions and limitations described further in the Prospectus (the “Over-Subscription Privilege”). We offer no assurances that any subscription requests that you may submit pursuant to the Over-Subscription Privilege will be fulfilled in whole or in part. You will be required to submit payment in full for all of the shares of Common Stock you wish to buy under your Basic Subscription Privilege and pursuant to the Over-Subscription Privilege to Registrar and Transfer Company (the “Subscription Agent”), by no later than 5:00p.m., New York City time, on the Expiration Date. Any fractional shares of Common Stock resulting from the exercise of your Subscription Rights, including under the Basic Subscription Privilege and the Over-Subscription Privilege, will be eliminated by rounding down to the nearest whole share, with the total subscription payment being adjusted accordingly. Any excess subscription payments that you may pay to the Subscription Agent in the Rights Offering will be returned, without interest or penalty, to you by the Subscription Agent as soon as practicable following the completion of the Rights Offering. Your Subscription Rights are evidenced by subscription rights certificates issued in your name (the “Subscription Rights Certificates”). Your Subscription Rights are non-transferable, meaning that you may not sell, transfer or assign your Subscription Rights Certificate to anyone else. Enclosed for your additional information are copies of the following documents: · Prospectus; · Subscription Rights Certificate; · Instructions For Use of 1st Constitution Bancorp Subscription Rights Certificates (including an accompanying Notice of Guaranteed Delivery for Subscription Rights Certificates Issued by 1st Constitution Bancorp); and · A return envelope addressed to Registrar and Transfer Company, acting as our subscription agent. The first three documents listed above provide additional information on the Rights Offering, the Company and the steps you must take if you wish to exercise all or some of your Subscription Rights. You should read all of these documents carefully in their entirety. Your prompt action is requested.To exercise your Subscription Rights, you must deliver your properly completed and signed Subscription Rights Certificate (or the Notice of Guaranteed Delivery if you are following the guaranteed delivery procedures), together with your payment in full of the total subscription amount that is required for all of the shares that you intend to purchase under your Basic Subscription Privilege and any additional shares that you wish to purchase pursuant to the Over-Subscription Privilege, to the Subscription Agent as described further in the Prospectus. Your properly completed and signed Subscription Rights Certificate or Notice of Guaranteed Delivery, in either case accompanied by full payment of your total subscription amount, must be received by the Subscription Agent by no later than 5:00p.m., New York City time, on the Expiration Date. Once you have exercised your Subscription Rights, you may not cancel, revoke or otherwise amend the exercise of your Subscription Rights. Any Subscription Rights that are not exercised prior to 5:00p.m., New York City time, on the Expiration Date will expire and you will have no further rights under your Subscription Rights Certificate. Additional copies of the enclosed materials may be obtained from Robert F. Mangano, President and Chief Executive Officer, or Joseph M. Reardon, Senior Vice President and Treasurer. You may also contact Robert F. Mangano or Joseph M. Reardon at (609) 655-4500 if you have any questions on the Rights Offering or require any assistance in exercising your Subscription Rights. Very truly yours, 1ST CONSTITUTION BANCORP
